DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of March 15, 2022, Claims 23, 24, 26, 27, 29, 30, 32, 33, and 38-41 are pending. Claim 23 is amended. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
BLACK AND WHITE LINE DRAWINGS ARE REQUIRED. Please see MPEP 608.2.
Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. The photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings.
Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).
To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the signal ON THE CONTAINER (Element 102) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24, 26, 27, 29, 30, 32, 33, and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 23 recites a cap (100) and a container (102). Claim 23 recites a signal (202) provided in the container. However, the signal as part of the container (102) is not enabled. In all disclosed embodiments, the signal is clearly a part of the container cap assembly (100). Therefore, how a signal is configured to provide on the container an indication to a user of recommended access to the container is not enabled. 
Claim 23 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above, Claim 23 recites a signal configured to provide on the container an indication to a user of recommended access to the container. This is new matter, as there is no disclosed embodiment of the container (102) having a signal. The signal is exclusively shown to be provided on the cap. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 26, 27, 29, 30, 32, 33, and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claim 23 recites a signal is provided on the container (102) and NOT on the cap. This is not enabled and is new matter. Because of this lack of enablement, the claim is also indefinite. 
For the purposes of examination, it will be assumed that the signal is configured to provide on the cap an indication to a user of recommended access to the container. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 24, 26, 27, 29, 32, 33, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estevez (US 2010/0164716).
Regarding Claim 23, Estevez discloses an assembly for indicating access to contents of a container (206), the assembly comprising a cap (202) configured to close the container when mounted thereon (Figures 2A, 2B – Paragraph 0038). Estevez also discloses a signal (212, 214, 216) provided on the cap  configured to provide an indication to a user of recommended access to the container. A plurality of sensors (106, 108) are configured to sense environmental, physical and/or temporal conditions on the cap. A processor (104) is configured to process data from one or more of the sensors based upon the sensed environmental, physical and/or temporal conditions and configured to provide an indication to a user of recommended access to the container upon fulfillment of one or more predetermined environmental, physical and/or temporal conditions (Paragraphs 0032, 0047-0050).
On Page 12 of the Remarks and Arguments submitted on March 15, 2022, Applicant appears to believe that Estevez does not sense the environmental, physical or temporal conditions within the container. 
The Examiner respectfully submits that the timer of Estevez discussed in Paragraph 0027 would measure the temporal conditions within the container. Measurement portion (204) may measure a volume of the container or a pressure within the container as discussed in Paragraphs 0039 and 0042. Measurement portion (302) monitors the weight of the medicine (Paragraph 0054). The Examiner believes the plurality of sensors which measure time, pressure, weight, and volume sense the environmental, physical, and temporal conditions within the container. Based on these parameters, a message indicating improper access of the container may be transmitted (Paragraph 0047). 
Regarding Claim 24, Estevez discloses the indication comprises a light to indicate a recommended or non-recommended access to the container, wherein the light illuminates upon fulfillment of one or more predetermined environmental, physical and/or temporal conditions. 
Regarding Claims 26 and 27, Estevez discloses a first red LED light to provide an indication to a user of non-recommended access to the container and a second green light to provide an indication to a user of recommended access to the container (Paragraph 0038).
Regarding Claim 29, Estevez discloses the indication comprises a light having a first color to indicate a non-recommended access status and having a second color to indicate a recommended access status, wherein the light illuminates in the first color until fulfillment of one or more predetermined environmental, physical and/or temporal conditions and illuminates in the second color upon fulfillment of one or more predetermined environmental, physical and/or temporal conditions. 
Regarding Claim 32, Estevez discloses the plurality of sensors comprises a vibration, shock or motion sensor (an accelerometer-Paragraph 0025) and a clock. 
Regarding Claim 33, an inherent memory unit must be connected to the processor of Estevez for storing the one or more predetermined environmental, physical and/or temporal conditions. This may be seen in Paragraph 0026-0027 where the specific time or time interval may be preprogrammed within the monitor. The processor determines, based upon the data from the one or more of the sensors, whether the one or more stored predetermined environmental, physical and/or temporal conditions has been fulfilled.
Regarding Claim 38, Estevez discloses the plurality of sensors comprises a clock, and wherein the processor is configured to determine, based upon data from the clock if an expiration date of contents of the container has passed or if an amount of time since a first or previous unlocking of the container exceeds a predetermined amount of time.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez (US 2010/0164716).
Regarding Claim 30, Estevez discloses the indication comprises at least one of a visual and an audible indication including red and green LEDs and a message indicating improper access of the container sent via a transmitter (Paragraph 0047). Estevez does not disclose a graphic representation to selectively provide an indication to a user of non-recommended access to the container and/or to provide an indication to a user of recommended access to the container.
However, the use of a graphic representation which further identifies a locked or unlocked status is typical in the art to further communicate the condition. Therefore, as a matter of official notice, the use of graphic representation in combination with LED lights to indicate a locked or unlocked condition would be obvious to implement. Please see Eshel (US 2004/0080403) Paragraph 0018 which further discusses the use of a picture or icon of a locked and unlocked lock to communicate the status of a lock indicator. 
Regarding Claims 39 and 40, Estevez discloses the accelerometer is included to determine that the container has stopped moving and is oriented in a predetermined position (Paragraph 0025). A locking mechanism (110) may inhibit access to the container because of orientation or movement detected by the accelerometer (Paragraph 0030). Estevez does not disclose the accelerometer is used to determine if the container has been shaken and if the amount that the container has been shaken or the intensity with which the container has been shaken exceeds a predetermined amount. However, a person having ordinary skill in the art would recognize that the input from the accelerometer may be used to calculate the measured change and generate positive or negative alerts via signals (Paragraph 0033). Therefore, depending upon desired output or input variable in setting the time interval, the accelerometer of Estevez may be used to calculate if an amount of time since a most recent time that the container has been acceptably shaken exceeds a predetermined amount of time. This input may further identify if the medication was taken within the predetermined interval and may be used to start a new time interval for the next dosage.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Estevez (US 2010/0164716) as applied to claim 23 above, and further in view of Pai (US 2013/0344806).
Regarding Claim 41, Estevez discloses the limitations of Claim 23 as discussed above. Estevez discloses additional sensors (102) for the weight, volume, and pressure of the contents of the container. Estevez does not disclose a chemicals sniffer and the processor is configured to determine, based upon data from the chemicals sniffer, if a chemical that has been detected by the chemicals sniffer is present within a predetermined acceptable amount, concentration or range. 
Pai discloses a similar medical container (104) with integrated sensors (114) in the lid (302 - Paragraph 0046) that are configured to detect characteristics pertaining to a medical substance included in the container. This may include chemical composition, pH level, and exposure to ambient air, humidity, and pressure (Paragraphs 0019, 0023, and 0038-0039). Estevez and Pai are analogous inventions in the art of medical containers with lid-integrated sensors. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors with indicator means disclosed in Estevez with the chemical sniffer of Pai in order to detect characteristics pertaining to the medical substance and communicate the conditions to an external device (Paragraph 0014). 
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
On page 11, Applicant argues that Estevez discloses an active system which provides a user with reminders or alerts to take medication. Estevez therefore discloses a proactive system designed to remind the patient of their regimen. 
On Page 12, Applicant maintains that the presently claimed system is passive and does not provide a reminder or indication regarding their medication regimen. Instead, the claimed system provides indication whether access to the contents is either prevented or allowed based on the sensor’s measurements. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a passive system indicating access to the contents) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Estevez quite clearly provides indication recommending access to the container based on time intervals. If the temporal conditions are correct for the dosage time, then access is recommended by the green signal light. 
Applicant’s next argument on Page 12 is that the system of Estevez monitors the quantity of medicine. The claimed system senses environmental, physical, and temporal conditions inside the container and not the dosage. This is used to sense if the contents of the container have expired, degraded, or been improperly prepared which is not the case in Estevez. 
The Examiner disagrees. 
Estevez quite clearly senses the physical conditions inside the container, including pressure, weight, and volume as discussed in Paragraphs 0042. The timer of Estevez measures the temporal conditions within the container (which are the same as the temporal1 conditions outside the container). While these physical conditions are used to calculate the dosage amounts, the sensors of Estevez unequivocally measure physical conditions within the container. Please see Ziv (US 2017/0300659) Paragraph 0135 and 0136 which discusses the use of alerts on expired medication or medication quality.
Applicant did not draft the claim to specify the sensors and indicators are specific to expiration dates or condition of the medication. 
On Page 12, Applicant takes issue that the Examiner referred to an accelerometer as one of the sensors of Claim 32. The Examiner respectfully submits that an accelerometer is a motion sensor and is clearly used as such in Estevez Paragraphs 0025 and 0030. Acceleration is defined as a change in velocity, which is a measure of movement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Temporal: In general sense: Of, pertaining, or relating to time, the present time, or a particular time. “Temporal.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/temporal. Accessed 21 Jul. 2022.